On the Merits.
By Division A, composed of O’NIELL, C. J„ and ROGERS and BRUNOT, JJ.
O’NIELL, C. J.
This ease falls within the rule that there is no right of appeal from an order of seizure and sale in executory proceedings after the mortgage has been foreclosed, the property sold, and the writ has therefore become functus officio. Citizens’ Bank of Columbia v. Bellamy Lumber Co., 140 La. 497, 73 South. 308; King v. Hardwood Manufacturing Co., 140 La. 753, 73 South. 853.
The reason for the rule is that, when a judgment or an order of seizure and sale has been executed, a reversal of the judgment or order on a devolutive appeal would not authorize the undoing of what has been *713done in execution of the judgment or order-appealed from. Baillio v. Wilson, 5 Mart. (N. S.) 214; Poultney’s Heirs v. Cecil’s Executors, 8 La. 424; Brosnaham v. Turner, 16 La. 440; Williams v. Gallien, 1 Rob. 94; Farrar v. Stacy, 2 La. Ann. 210; Adle v. Anty, 5 La. Ann. 633; Yale v. Howard, 24 La. Ann. 459; Taylor v. Lauer, 26 La. Ann. 307; Factors’ & Traders’ Insurance Co. v. New Harbor Protection Co., 37 La. Ann. 234; Pasley v. McConnell, 38 La. Ann. 470; State National Bank v. Lanaux, 46 La. Ann. 469, 15 South. 59; Louisiana Land & Immigration Co. v. Murff, 139 La. 808, 72 South. 284; Citizens’ Bank of Columbia v. Bellamy Lumber Co., 140 La. 497, 73 South. 308; King v. Hardwood Mfg. Co., 140 La. 753, 73 South. 853; Jefferson v. Gamm, 150 La. 372, 90 South. 682.
The only question that is brought up by an appeal from an order of seizure and sale, in executory proceedings, is whether the authentic evidence that was submitted to the judge was sufficient to authorize the fiat. Any other defense that the defendant in the executory process may have dehors the record must be urged by way of injunction, or by an action of nullity. Not only in that respect is an appeal from an order of seizure and sale in executory proceedings like an appeal from a final judgment in ordinary proceedings, but also in this respect, that, in order to stay execution, the appeal from an order of seizure and sale must be perfected by the filing of a bond for one-half more than the amount of the debt within 10 days from the service of the notice to pay, which, in that respect, is like a notice of judgment in ordinary proceedings. Code of Practice, arts. 575, 735; Tilghman v. Dias, 12 Mart. (O. S.) 591; Gurlie et al. v. Coquet, 3 Mart. (N. S.) 499; Mathe v. McCrystal, 11 La. Ann. 4; Lombas v. Robichaux, Sheriff et al., 14 La. Ann. 105; State v. Judge, 16 La. Ann. 392; Borah & Landen v. O’Niell, 121 La. 733, 46 South. 788.
In this ease, however, there is another reason why appellant has nothing to gain by this, so-called devolutive appeal. The mortgage. notes, for which the land was seized and sold, were secured by a vendor’s lien and privilege. resulting from a sale of the land by one William B. Clarke to appellant, of date the 28th of June, 1912. Thereafter, but before the foreclosure proceedings were instituted, appellant sold the land to one Nelson A. Baker, and he sold it to a corporation styled Illinois-Indiana Land Company. Each purchaser assumed payment of the mortgage notes which appellant had given for the land, but did not incur any new or additional obligation. The Ouachita National Bank, having acquired the mortgage notes, foreclosed against the Shell Beach Construction Company, instead of the Illinois-Indiana Land Company, as the bank had the right to do, under the pact de non alienando in the original act of sale and mortgage.
While the land was under seizure in the foreclosure proceedings, appellant sued for and obtained a writ of injunction and stopped the sale on the allegation that the Ouachita National Bank did not own the notes sued on. On trial of the injunction suit there was judgment in favor of the b^ink dissolving the injunction and condemning appellant, Shell Beach Construction Company, to pay the bank $1,000 damages. Appellant did not appeal from that judgment, but paid the damages. The land was then readvertised for sale and was sold by the sheriff of Vermilion parish in the foreclosure proceedings, in which this so-called devolutive appeal was afterwards taken by the Shell Beach Construction Company. <
It appears that the land is situated mainly in Vermilion parish, but partly in Iberia parish. Appellant contends that the *716district court of Vermilion parish had not jurisdiction over that part of the land that is in Iberia parish. That might be cause for an action of nullity if it has not been disposed of by appellant’s having gone into the district court of Vermilion parish with the injunction suit. But the question of jurisdiction is not an issue that can be urged here on a so-called devolutive appeal taken after the writ has been executed.
The only other defense urged by appellant is the contention that there was no authentic evidence of the authority of the president of the Shell Beach Construction Company to buy the land, and to sign the act of sale and mortgage and the promissory notes. If we should now set aside the order of seizure and sale for that cause, it would not annul the sale that has been made in virtue of the order, even if appellant had not had its day in court, in the injunction suit.
The facts which we have stated with regard to the injunction suit and the sale of the land by appellant, etc., are shown by certified records annexed to a motion to dismiss this appeal. If the facts were not admitted, we would have to remand the case for the introduction of the records, because evidence cannot be introduced originally in an ap'pellate court. But, as the facts are not disputed, appellant does not demand the idle ceremony of remanding the case for a formal introduction of the records that are before us.
In passing upon the motion to dismiss the appeal, some time ago, a majority of the members of the court were of the opinion that the court could not say, at that time, that appellant was “not interested in appealing from the order directing that its property be sold.” We find now, since the appeal has been submitted on its merits, that the only appropriate decree that can be rendered is a dismissal of the appeal.
The appeal is dismissed at appellant’s cost.